In the Missouri Court of Appeals
             Eastern District
MARCH 17, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100442    STATE OF MISSOURI, RES V JOHN H. COLEMAN, APP

2.   ED100757 KERRY M. HOGAN, APP V STATE OF MO, RES

3.   ED100871 STATE OF MISSOURI, RES V TIMOTHY JONES, APP

4.   ED100883 STATE OF MISSOURI, RES V PIOTR CHORAZY, APP

5.   ED101061 MICHAEL L. DARE, APP V STATE OF MISSOURI, RES

6.   ED101150 STATE OF MISSOURI, RES V NICHOLAS GOETZ, APP

7.   ED101431 STATE OF MISSOURI, RES V ANDREW MOORE, APP

8.   ED101533 NANCY DARROW, APP V STATE OF MISSOURI, RES

9.   ED101607 COVERALL RESTORATION, RES V KATHLEEN TURNER,
     APP



CORRECTION(S):

1.   ED101743 IN THE INTEREST OF: V.C.N.C.